IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 158 MM 2014
                              :
              Respondent      :
                              :
                              :
          v.                  :
                              :
                              :
DARRYL LANGERSTON,            :
                              :
              Petitioner      :


                                      ORDER


PER CURIAM
      AND NOW, this 21st day of November, 2014, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.